Citation Nr: 0844803	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, prior to July 24, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, from July 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO, inter alia, 
granted service connection for bilateral hearing loss and 
assigned an initial 0 percent (noncompensable) rating, 
effective April 15, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in March 2004, 
and the RO issued a statement of the case (SOC) in December 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2005.

In a November 2006 supplemental SOC (SSOC), the RO assigned a 
20 percent rating for the bilateral hearing loss disability, 
effective July 24, 2006.

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the RO granted a higher 
rating from July 24, 2006, as a higher rating for this 
disability is assignable before and after this date, and the 
veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing both 
matters set forth on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

Further, the Board notes that, in a January 2006 rating 
decision, the RO, inter alia,  denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU).  It is unclear whether the veteran 
intended his representative's written brief presentation 
dated November 26, 2008 to be an NOD with regard to the 
January 2006 rating decision.  In any event, as the veteran 
now meets the percentage requirements for a TDIU, this matter 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  VA audiological evaluations prior to July 24, 2006 
revealed no worse than Level II hearing in the right ear and 
Level IV hearing in the left ear.

3.  On July 24, 2006, audiometric testing revealed Level III 
hearing in the right ear and Level VI hearing in the left 
ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss, for the period prior to July 24, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100), and 4.86 (2006).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, for the period from July 24, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100), and 4.86 (2006-2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, after the grant of service connection for 
bilateral hearing loss, in the December 2004 SOC, the RO set 
forth the criteria for higher ratings for hearing loss 
(which, in part, suffices for Dingess/Hartman).  Also post 
rating, a February 2005 letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  This letter 
specifically informed the veteran to submit any evidence in 
her possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In a March 2006 letter, the RO provided the veteran 
general information as to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.

After issuance of the aforementioned notice, and opportunity 
for the veteran to respond, the November 2006 SSOC reflects 
readjudication.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's VA treatment records, an April 2002 report of 
private audiometric testing, reports of VA audiological 
evaluations in August 2002, October 2004 and July 2006.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the veteran, and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Ratings for hearing loss are determined in accordance with 
the findings obtained on audiological evaluations.  Ratings 
for hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2008).

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86 (2008), which provides, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 

In this appeal, in applying the above-noted criteria, the RO 
has assigned different ratings based on distinct periods of 
time, based on the facts found, a practice known as staged 
rating.  See Fenderson, 12 Vet. App. at 126.  In analyzing 
the claim, the Board will consider whether the veteran's 
disability warrants any further staged rating.

A.  Period prior to July 24, 2006

On April 2002 private audiometric testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
70
65
LEFT
25
55
90
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 46 
combined with the right ear speech discrimination of 92 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 65 when combined 
with the left ear speech recognition of 92 percent results in 
a Roman numeral designation of II.  Under Table VII, the 
combination of Level II for the poorer ear combined with 
Level I for the better ear warrants a 0 percent, or 
noncompensable rating. 

On the authorized audiological evaluation in August 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
80
75
LEFT
15
50
95
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 48 
combined with the right ear speech discrimination of 96 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 64 when combined 
with the left ear speech recognition of 92 percent results in 
a Roman numeral designation of II.  Under Table VII, the 
combination of Level II for the poorer ear combined with 
Level I for the better ear warrants a 0 percent, or 
noncompensable rating. 

On authorized audiological evaluation in September 2002, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
80
75
LEFT
15
50
95
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 53 
combined with the right ear speech discrimination of 96 
percent results in a Roman numeral designation of I, while 
the left ear pure tone threshold average of 64 when combined 
with the left ear speech recognition of 92 percent results in 
a Roman numeral designation of II.  Under Table VII, the 
combination of Level II for the poorer ear combined with 
Level I for the better ear warrants a 0 percent, or 
noncompensable rating. 

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
85
75
LEFT
25
55
90
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 57 
combined with the right ear speech discrimination of 88 
percent results in a Roman numeral designation of II, while 
the left ear pure tone threshold average of 66 when combined 
with the left ear speech recognition of 88 percent results in 
a Roman numeral designation of IV.  Under Table VII, the 
combination of Level IV for the poorer ear combined with 
Level II for the better ear warrants a 0 percent, or 
noncompensable rating. 

The above analysis reflects that prior to July 24, 2006, 
private and VA audiological evaluations revealed no worse 
than Level II hearing in the right ear, and Level IV hearing 
in the left ear; these results are consistent with the 0 
percent rating assigned during this time frame.  The Board 
also notes that, prior to July 24, 2006, audiometric testing 
has not revealed exceptional patterns of hearing impairment, 
as defined by 38 C.F.R. § 4.86.

B.  Period after July 26, 2006

On VA-contracted audiological evaluation in July 2006, pure 
tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
60
85
80
LEFT
30
70
95
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

Applying these results to the applicable criteria, under 
Table VI, the right ear pure tone threshold average of 63 
combined with the right ear speech discrimination of 88 
percent results in a Roman numeral designation of III, while 
the left ear pure tone threshold average of 74 when combined 
with the left ear speech recognition of 84 percent results in 
a Roman numeral designation of III.  Under Table VII, the 
combination of Level III for the poorer ear combined with 
Level III for the better ear warrants a 0 percent, or 
noncompensable rating. 

Here, because the veteran's left ear pure tone thresholds are 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the provisions of 38 C.F.R. § 4.86(b) are for 
application.  However, the Board finds that application of 
that section results in a rating actually less than the 20 
percent rating currently assigned.  Under Table VIa, the left 
ear pure tone  threshold average of 74 warrants a Roman 
numeral designation of VI, which is higher than the Roman 
numeral designation of III under Table VI.  The III, for the 
right ear, when combined with the left ear designation of VI,  
results in only a 10 percent rating.  Thus, based on 
application of VA's method for evaluating hearing loss, the 
Board finds  that, for the period from July 24, 2006, this 
evaluation does not provide a basis for awarding an 
evaluation in excess of 20 percent.  

C.  Both periods

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board concludes that there 
is no basis for any further staged rating of the disability, 
pursuant to Fenderson, and the claims for an initial 
compensable rating for bilateral hearing loss, prior to July 
24, 2006, and for a rating in excess of 20 percent for that 
disability, from July 24, 2006, must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, given the 
mechanical method of deriving ratings for hearing loss, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

An initial, compensable rating for bilateral hearing loss, 
prior to July 24, 2006, is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
from July 24, 2006, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


